Citation Nr: 9925944	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  94-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable disability rating for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, confirmed and 
continued the noncompensable disability rating in effect for 
the veteran's lumbosacral strain.  

In October 1997, the Board remanded this claim for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions; therefore, this claim is ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  Since the veteran's separation from service, he incurred 
a herniated lumbar disc; however, impairment due to the post-
service back disorder cannot be differentiated from that due 
to the service-connected back disorder.

3.  The veteran's lumbar spine condition is currently 
manifested by moderate limitation of motion and subjective 
complaints of pain, with a resulting level of moderate 
functional loss.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for a 
compensable rating for his lumbar spine disorder, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a 20 percent disability rating, and no 
higher, for the veteran's service-connected lumbosacral 
strain have been met.  38 U.S.C.A. §§ 1155 and 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 
4.71a, Diagnostic Codes 5292 and 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran was treated for complaints of low 
back pain, and diagnoses were back strain and muscle spasms.  
Upon VA examination in April 1993, the veteran complained of 
back pain.  His carriage, posture, and gait were normal.  No 
abnormalities of the back were noted, and x-rays of the 
lumbar spine were normal.  The diagnosis was lumbosacral 
strain, and this is the condition for which service 
connection was granted, with assignment of a zero percent 
disability rating.

In May 1996, the veteran filed a claim for a compensable 
rating.  He submitted medical records from Zenko J. Hrynkiw, 
M.D., covering the period April 1995 to January 1996.  Tim 
Decker, M.D., referred the veteran to Dr. Hrynkiw for 
evaluation of back pain and weakness.  It was noted that the 
veteran's symptoms began after he injured his back at work in 
April 1995 when pushing equipment up a ramp.  He complained 
of weakness of the right leg, numbness of the right leg and 
foot, and difficulty walking.  Mechanical activities 
aggravated his symptoms.  He denied having any previous 
problems.  Examination in April 1995 showed moderately 
restricted range of lumbar spine motion with no muscle spasms 
or tenderness.  The sensory examination was normal, but the 
reflexes examination showed absent left ankle response and 
decreased right ankle response.  

A myelogram and post-myelographic computerized tomography 
(CT) scan showed that the veteran had a herniated nucleus 
pulposus at L4-5.  Electromyography and nerve conduction 
velocity studies showed findings compatible with bilateral 
L4-5 lumbosacral radiculopathy.  The veteran underwent a 
modified microdiskectomy in June 1995.  Treatment notes from 
July 1995 to January 1996 showed that he did well after the 
surgery.  By September 1995, he had no neurological deficits 
and was able to return to work with light duty restrictions.  
In November 1995, he complained of left leg pain and 
mechanical back pain.  It was noted that the postoperative 
course had been complicated by a recurrence post-trauma.  
Magnetic resonance imaging (MRI) of the lumbar spine in 
November 1995 showed degenerative findings at L4-5 with no 
evidence of recurrent disc herniation or significant epidural 
fibrosis.  Dr. Hrynkiw concluded in November 1995 that the 
veteran had reached maximum medical improvement, with 
permanent partial impairment of 12 percent.  In January 1996, 
it was noted that the veteran had complaints of occasional 
mechanical back pain, and there were no neurological 
deficits. 

In October 1997, the Board remanded this claim for 
development.  The veteran underwent a VA physical examination 
in December 1997.  He stated that his back condition had 
"deteriorated" once he returned to his regular job.  He was 
working for the United States Postal Service, but had been 
unable to work for three months due to back pain.  He had 
recently seen Dr. King, an orthopedist, and fusion was 
planned for his back.  He stated that he had undergone 
epidural blocks and disc injections of Cortisone, which had 
helped temporarily.  He indicated that he had been having a 
"very bad" flare-up of his back condition for the past 3-4 
months.  There were no precipitating factors, and lying down 
alleviated the pain.  He occasionally used a cane, but not a 
brace.  

It was noted that the veteran had difficulty getting up and 
out of a chair, and he held his back while doing so.  He 
walked with a guarded gait and held his back rigid.  The 
musculature of the back was good.  There was a well-healed 
lumbar incision.  Range of motion for the lumbar spine was 
forward flexion to 38 degrees, backward extension to 12 
degrees, right lateral flexion to 29 degrees, and left 
lateral flexion to 20 degrees.  It was noted that the veteran 
stopped moving the lumbar spine when the pain began.  The 
examiner was unable to measure additional functional loss in 
terms of degrees.  X-rays of the lumbosacral spine were 
normal.  The diagnosis was post-diskectomy, L4-5, with 
limitation of motion and loss of function due to pain.  The 
examiner stated that this was of a significant amount, and 
this condition almost completely obliterated the veteran's 
daily activities and affected them greatly.  In an addendum 
to the examination report completed in July 1998, the 
examiner stated that it was impossible to differentiate the 
veteran's impairment due to disc disease versus that due to 
lumbosacral strain.

The RO requested the veteran's treatment records from Dr. 
Decker or Becker, but no records were received.  The RO 
notified the veteran of this fact via a January 1999 letter.  
He was provided an opportunity to submit the records, but he 
did not do so.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased back pain; therefore, he has satisfied the initial 
burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In this case, the RO provided the veteran an appropriate VA 
examination and complied with the Board's 1997 Remand 
instructions.  The RO was unable to obtain the veteran's 
medical records from Dr. Decker or Becker, but he was advised 
of that fact and provided an opportunity to submit these 
records.  It appears that the veteran has continued to 
receive treatment from Dr. Hrynkiw, as well as a Dr. King, 
but these records have not been obtained.  However, 
sufficient evidence is of record to properly rate the 
veteran's service-connected disability and to render a 
favorable decision on his claim.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1998).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1998).

The veteran is currently evaluated as zero percent disabled 
under Diagnostic Code 5295.  That evaluation is warranted for 
lumbosacral strain with slight subjective symptoms only.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  A 10 percent 
disability rating is warranted for lumbosacral strain where 
there is characteristic pain on motion.  Id.  Lumbosacral 
strain warrants a 20 percent disability rating where there 
are muscle spasms on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Id.  The 
highest rating available for lumbosacral strain is 40 
percent, and that requires severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

Other diagnostic codes potentially applicable to a lumbar 
spine disorder are Diagnostic Codes 5289, 5292, and 5293.  
Since the veteran is not service-connected for residuals of 
fracture of vertebra, consideration of his claim under 
Diagnostic Code 5285 is not warranted.

Under Diagnostic Code 5289 for ankylosis of the lumbar spine, 
a 40 percent disability rating is warranted for favorable 
ankylosis, and a 50 percent disability rating is warranted 
for unfavorable ankylosis.  Under Diagnostic Code 5292, for 
limitation of lumbar spine motion, a 10 percent disability 
rating is warranted for slight limitation, a 20 percent 
disability rating for moderate limitation, and a 40 percent 
disability rating for severe limitation. 

The medical evidence does not show diagnosis of 
intervertebral disc syndrome, but the veteran has 
degenerative disc disease and underwent surgery in 1995 for a 
herniated disc.  Under Diagnostic Code 5293, for 
intervertebral disc syndrome, a 10 percent disability rating 
is provided for mild intervertebral disc syndrome, a 20 
percent disability rating is provided for moderate 
intervertebral disc syndrome with recurring attacks, and a 40 
percent disability rating is provided for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent disability rating is 
warranted where there are symptoms analogous to pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.

The pertinent issue in this case is whether the veteran's 
current level of disability is due to his service-connected 
back disorder or the nonservice-connected herniated disc that 
was not shown until more than two years after his military 
service.  In the course of seeking medical treatment, the 
veteran reported having no problems with his back prior to 
the April 1995 work-related injury, and he reported onset of 
his symptoms with that injury.  There is no medical evidence 
showing treatment for back-related complaints between his 
separation from service in 1993 and incurrence of the work-
related injury in 1995.  Therefore, the veteran's level of 
disability from the service-connected lumbosacral strain was 
not so disabling to him that he complained of it or sought 
treatment for it prior to 1995.  The first indication of 
increased complaints was in 1995, after the work-related 
injury.

The veteran currently has increased functional loss and 
manifests several back-related symptoms that he did not have 
prior to the April 1995 work-related injury.  However, the VA 
examiner in 1998 indicated that it is impossible to 
differentiate the veteran's current impairment that is due to 
the post-service disc disease as opposed to the service-
connected back strain.  The rating criteria discussed above 
for lumbosacral strain and intervertebral disc syndrome 
indicate that certain symptoms are associated only with disc 
disease, such as sciatic neuropathy and neurological 
deficits.  Some symptoms, however, are associated with both 
lumbosacral strain and disc disease, such as muscle spasms 
and limitation of motion.  Diagnostic Code 5293 for 
intervertebral disc syndrome involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae.  VAOPGCPREC 36-
97.

Since the veteran's level of impairment due to his service-
connected lumbosacral strain versus his disc disease cannot 
be differentiated with any medical certainty, an increased 
rating cannot be denied on the basis of the post-service 
diagnosis of disc disease.  The Board will therefore evaluate 
the current severity of his back disorder under the 
diagnostic code that would provide him the highest 
evaluation.

Upon VA examination in 1997, the veteran's range of motion 
for the lumbar spine was forward flexion to 38 degrees, 
extension to 12 degrees, right lateral flexion to 29 degrees, 
and left lateral flexion to 20 degrees.  The records from Dr. 
Hrynkiw do not reflect the numerical findings for the 
veteran's lumbar spine range of motion, but merely indicate 
that he had moderate restriction. 

Since the veteran currently has the ability to move the 
lumbar spine, his lumbar spine is clearly not immobile.  A 
diagnosis of ankylosis has not been rendered.  Therefore, an 
increased disability rating is not warranted under Diagnostic 
Code 5289.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)) (defining 
ankylosis as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure.")

The VA examination in 1997 did not note the presence of any 
significant neurological abnormalities, and the last medical 
records from Dr. Hrynkiw indicated that there were no 
neurological deficits present after the veteran's diskectomy.  
He did not complain of any symptoms indicative of sciatic 
neuropathy upon VA examination, nor were there any findings 
of demonstrable muscle spasm.  Therefore, an increased 
disability rating is not warranted under Diagnostic Code 
5293.

The Board concludes that the veteran is entitled to a 20 
percent disability rating, and no higher, under Diagnostic 
Code 5292 based on considerations of limitation of lumbar 
spine motion with associated functional loss and pain on 
motion.  The current range of motion findings as discussed 
above do show that the veteran has moderate limitation of 
lumbar spine motion overall, with slight limitation of motion 
with lateral flexion, moderate limitation with forward 
flexion, and more severe limitation of motion with backward 
extension.  The veteran has complained of pain with motion of 
the lumbar spine.  The VA examination in 1997 was conducted 
during a flare-up of the veteran's back condition and showed 
a "significant" level of functional loss due to limitation 
of motion and pain.  Because the examination was conducted 
during a time when the veteran was experiencing a flare-up of 
his condition, it reflects the level of functional loss 
attributable to the condition on use or during flare-ups, as 
required by DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's lumbar spine disorder is clearly disabling to 
him.  The evidence shows that the degree of impairment 
resulting from his back disorder is consistent with the 
impairment that results from moderate limitation of lumbar 
spine motion.  38 C.F.R. §§ 4.7, 4.40, 4.45, and 4.71a, 
Diagnostic Code 5292 (1998).  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in his favor and concludes that the criteria for a 20 percent 
disability rating for his lumbar spine condition have been 
met.  

The Board also considered assigning the veteran a higher 
disability rating.  As discussed above, Diagnostic Codes 5287 
and 5293 provide disability ratings in excess of 20 percent; 
however, the medical evidence does not show that evaluation 
of the veteran's lumbar spine disability would be appropriate 
under either of these diagnostic codes.  The veteran does not 
have ankylosis of the lumbar spine, as opposed to limitation 
of motion, and there is no evidence of significant 
neurological deficits since his back surgery.  

The 20 percent disability rating has been granted based on 
considerations of functional loss and painful motion.  The 
veteran's limitation of lumbar spine motion and level of 
functional loss do not approximate the level of disability 
that would result from the criteria described above for a 40 
percent disability rating under Diagnostic Code 5292 or 5295.  
There are no findings indicative of a severe back disorder 
such as impairment of motor strength or neurological 
deficits.  The musculature of the veteran's back is good, 
indicating that he continues to use those muscles.  The 
veteran is able to walk, albeit with only occasional use of a 
cane.  

It is true that the veteran has degenerative findings at L4-
5, as shown by the 1995 MRI.  The arthritic changes are not 
manifested by loss of lateral spine motion, as required under 
Diagnostic Code 5295.  The medical evidence also does not 
show listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending, or muscle spasms on extreme forward bending.  
Diagnostic Code 5295 indicates that a 40 percent disability 
rating can be assigned if some of these symptoms are shown in 
conjunction with abnormal mobility on forced motion.  First, 
the use of the word "some" indicates that more than one of 
these symptoms must be present.  Second, there is no 
indication in the medical evidence that he has abnormal 
mobility of the lumbar spine on forced motion.

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating higher than 20 percent 
under all potentially applicable diagnostic codes.  There is 
no reasonable doubt on this matter that could be resolved in 
his favor.


ORDER

Entitlement to a 20 percent disability rating, and no higher, 
for lumbosacral strain is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

